Exhibit 10.01




CONTRIBUTION AGREEMENT




 
APCLARK, LLC
aDelaware limited liability company


 
and
 


BLACKSANDS PETROLEUM, INC.
aNevada corporation


 
together with
 


 
KP-RAHR VENTURE III, LLC
a Texas limited liability company

 
 
 
Date: July 20, 2012
 
 
 
 
 
  (i)

--------------------------------------------------------------------------------

 


CONTENTS
 
ARTICLE 1 DEFINITIONS
    3            
ARTICLE 2 CONTRIBUTIONS AND CLOSING
    8            
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    9            
ARTICLE 4 SURVIVAL AND INDEMNIFICATION
    18            
ARTICLE 5 POST CLOSING COVENANTS
    19            
ARTICLE 6 EFFECT OF CLOSING
    20            
ARTICLE 7 CONFIDENTIALITY AGREEMENT
    22            
ARTICLE 8 MISCELLANEOUS
    22  

 
EXHIBITS LIST:
 

EXHIBIT A:
ASSETS
EXHIBIT A-1:
MINERAL INTERESTS
EXHIBIT B:
COMPANY AGREEMENT
EXHIBIT C:
ASSIGNMENT, BILL OF SALE, AND CONVEYANCE
EXHIBIT D:
PERMITTED ENCUMBRANCES – RESERVED RIGHTS
EXHIBIT E:
PERMITTED ENCUMBRANCES – LIENS
EXHIBIT F:
SCHEDULED ACCOUNTS PAYABLE
EXHIBIT G:
INITIAL KP-RAHR CASH CONTRIBUTION
EXHIBIT H:
INSURANCE
EXHIBIT I:
GAS IMBALANCES

 
 
  (ii)

--------------------------------------------------------------------------------

 
 
CONTRIBUTION AGREEMENT


This Contribution Agreement (“Agreement”) is entered into this 20th day of July,
2012 (“Effective Date”), by and among BLACKSANDS PETROLEUM, INC., a Nevada
corporation (“BPI”), KP-RAHR VENTURE III, LLC, a Texas limited liability company
(“KP-RAHR”) and APCLARK, LLC, a Delaware limited liability company (“APCLARK”).
BPI, KP-RAHR and APCLARK are herein each a “Party” and called herein
collectively the “Parties.”


WITNESSETH:
 
WHEREAS, BPI is currently the owner of certain producing, nonproducing and
undeveloped oil and gas properties and other related assets and related
obligations and liabilities associated with such assets and desires to
contribute such properties, assets and related obligations and liabilities to
APCLARK in exchange for the membership interest described herein in APCLARK upon
and subject to the terms and conditions hereinafter provided;


WHEREAS, KP-RAHR wishes to contribute cash and other valuable consideration and
make the same available to APCLARK in exchange for the membership interest
described herein in APCLARK upon and subject to the terms and conditions
hereinafter provided; and


WHEREAS, APCLARK wishes to accept the contributions of BPI and KP-RAHR in
exchange for issuance of membership interests in APCLARK as detailed herein;
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
“Affiliate” or “Affiliates” means (i) with respect to BPI or KP-RAHR, any
corporation, limited liability company, association, partnership or person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or under common control with, BPI or KP-RAHR, and (ii) any of
BPI’s or KP-RAHR’s officers, directors and shareholders.
 
“Assets” means BPI’s right, title and interest in and to the following (except
to the extent constituting Excluded Assets):
 
(i)  
All of the stated WIand NRI (as defined below) in the Wellsand/or Units
described on Exhibit “A” hereto, an equal undivided interest in the Equipment
used in producing, operating and maintaining each Well respectively, and an
equal undivided interest in the Units described or referred to on Exhibit “A”;

 
(ii)  
100% of BPI’s interests in the Mineral Interests described on Exhibit “A-1”
(Borden County) hereto and any and all the Lands covered thereby from the
surface down inclusive of any and all zones, whether known or unknown and an
equal undivided interest in the Equipment located thereon and used in connection
therewith to the extent such Equipment is not described in (i) above;

 

CONTRIBUTION AGREEMENT (Page 3 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  
To the extent the following relate to any of the property described in (i), (ii)
or (iii), the same undivided interest as specified for the related property
above: All of the licenses, permits, contracts, agreements and other instruments
owned by BPI (other than bonds posted by BPI) which concern and relate to any of
the Wells, Mineral Interests, Lands, and/or Equipment insofar as same concern or
relate to the Wells, Mineral Interests, Lands, and/or Equipment, or the
operation thereof, including, without limitation, oil, gas and condensate
purchase and sale contracts; permits; rights-of-way; easements; licenses;
servitudes; estates; surface leases; farmin and farmout agreements; division
orders and transfer orders; bottomhole agreements; dry hole agreements;
area-of-mutual interest agreements; salt water disposal agreements; geologic and
geophysical agreements; acreage contribution agreements; operating agreements;
balancing agreements; and unit agreements; pooling agreements; pooling orders;
communitization agreements; processing, gathering, compression and
transportation agreements; facilities or equipment leases relating thereto or
used or held for use in connection with the ownership or operation thereof or
with the production, treatment, sale or disposal of Hydrocarbons; and all other
contracts and agreements related to the Wells, Mineral Interests, Lands, and/or
Equipment;

 
(iv)  
To the extent the following relate to any of the property described in (i), (ii)
or (iii), an undivided interest that corresponds to the interest in such
property to be conveyed hereunder: All records and, to the extent transferable,
all other contract rights, intangible rights (excluding BPI’s trademarks and
service marks), inchoate rights, choses in action, rights under warranties made
by prior owners, manufacturers, vendors or other third parties, and rights
accruing under applicable statutes of limitation or prescription; and

 
(v)  
To the extent the following relate to any of the property described in (i), (ii)
or (iii), an undivided interest that corresponds to the interest in such
property to be conveyed hereunder: All payments, and all rights to receive
payments, with respect to the ownership of the production of Hydrocarbons from,
or the conduct of operations on, the Assets and the interests to be conveyed to
APCLARKhereunder accruing after the Effective Date.

 
“Basic Documents” has the meaning set forth in Article 3.01(l) hereof.
 
“BPI Indemnified Party” has the meaning set forth in Article 4.02 hereof.
 
“KP-RAHR Indemnified Party” has the meaning set forth in Article 4.03 hereof.
 
“Class A Membership Units” shall have the meaning given them in the Company
Agreement
 
“Class B Non-Voting Convertible Preferred Membership Units” shall have the
meaning given them in the Company Agreement.
 
“Closing” has the meaning set forth in Article 2.04 hereof.
 

CONTRIBUTION AGREEMENT (Page 4 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
“Closing Date” has the meaning set forth in Article 2.04 hereof.
 
“Company Agreement” means the Company Agreement of APCLARK in the form attached
hereto as Exhibit “B”.
 
“Conveyance Documents” means the Assignment, Bill of Sale and Conveyance in the
form attached hereto as Exhibit “C”, together with those other forms of
assignments, bills of sale, deeds and other instruments the Parties agree are
necessary or appropriate to convey title to the Assets from BPI to APCLARK.
 
“Equipment” meansall the tangible personal property, tools, machinery,
materials, pipelines, gas plants, gathering systems, equipment, fixtures and
improvements, which are incident or attributable to the Wells, Mineral
Interests, Lands and/or Units or with the production, treatment, sale or
disposal of Hydrocarbons or water produced therefrom or attributable thereto, on
the Effective Date.
 
“Final Settlement Date” has the meaning set forth in Article 6(h) hereof.
 
“Final Settlement Statement” has the meaning set forth in Article 6(h) hereof.
 
“Governmental Approvals” means the approvals of such assignments of federal,
state, and Indian leases as required consent to assignment, on the forms
required by the governmental or tribal agency having jurisdiction thereof.
 
“Hazardous Materials” means any toxic or hazardous materials or substances, or
solid wastes, including asbestos, buried contaminants, chemicals, flammable or
explosive materials, radioactive, materials, petroleum and petroleum products,
and any other chemical, pollutant, contaminants substance or waste that is
regulated by any governmental entity under any environmental law.
 
“Hydrocarbons” means crude oil, natural gas, casinghead gas, coalbed methane,
condensate, helium, sulphur, SO2, CO2, natural gas liquids and other gaseous and
liquid hydrocarbons or any combination thereof.
 
“Imbalances” has the meaning set forth in Article 6(f) hereof.
 
“Indemnified Party” has the meaning set forth in Article 4.04(a) hereof.
 
“Indemnifying Party” has the meaning set forth in Article 4.04(a) hereof.
 
“Initial KP-RAHR Cash Contribution” has the meaning set forth in Article 2.02
below.
 
“Lands” means the lands covered by the Mineral Interests.
 
“Leases” means the oil and gas leases or oil, gas, and mineral leases.
 

CONTRIBUTION AGREEMENT (Page 5 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
“Loss” or “Losses” means all damages, payments, penalties, fines, assessments,
costs amounts paid in settlement, obligations, taxes losses (including
reductions in the value of Assets), liabilities expenses and fees incurred,
including court costs and attorneys’ fees and expenses and costs of
investigating, preparing or defending any action or proceeding.
 
“Mineral Interests” means the Leases and any mineral interest owned by BPI in
and to the Lands.
 
“NRI” means a fractional or percentage interest in and to all Hydrocarbons
produced from or allocated to a Well or Unit after deduction of all lessors’
royalties, overriding royalties, and other burdens and payments out of
production that burden such fractional or percentage interest in such Well or
Unit.
 
“Partnership Property” has the meaning set forth in Article 3.01(q) hereof.
 
“Permitted Encumbrances” means, with respect to the Assets, the following:
 
(i)  
liens for taxes not yet due or, if due, being challenged in good faith by
appropriate proceedings;

 
(ii)  
materialmen’s, mechanics’ and other similar liens or charges arising in the
ordinary course of business for obligations that are not delinquent and that
will be paid or discharged in the ordinary course of business or, if delinquent,
that are being contested in good faith in the ordinary course of business;

 
(iii)  
easements, rights-of-way, servitudes, permits, surface leases, and other rights
granted to or reserved for third parties in respect of surface operations
(including without limitation those rights set forth in Exhibit “D” attached
hereto and made a part hereof for all purposes) that do not materially interfere
with the operation of the portion of the Assets burdened thereby;

 
(iv)  
rights reserved to or vested in any governmental authority to control or
regulate any of the Wells or Units and all applicable laws, rules, regulations
and orders of such authorities so long as the same:

 
(a)  
do not decrease BPI’s assigned NRI below the NRI shown in Exhibit “A” or
increase BPI’s assigned WI above the WI shown in Exhibit “A” without at least a
proportionate increase in BPI’s NRI, or

 
(b)  
do not create any liens in respect of such Wells or Units;

 
(v)  
liens arising under operating agreements, unitization and pooling agreements,
orders and statutes and production sales contracts securing amounts not yet due
or, if due, being contested in good faith in the ordinary course of business as
set forth in Exhibit “E” attached hereto and made a part hereof for all
purposes;

 
(vi)  
the terms and conditions of all contracts and agreements relating to the Leases
and Wells, including, without limitation, exploration agreements, gas sales
contracts, processing agreements, farmins, farmouts, operating agreements, and
right-of-way agreements, to the extent such terms and conditions:

 

CONTRIBUTION AGREEMENT (Page 6 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
do not decrease BPI’s NRI below the NRI shown in Exhibit “A” or increase BPI’s
WI above the WI shown in Exhibit “A” without at least a proportionate increase
in BPI’s NRI,

 
(b)  
are normal and customary in the oil and gas industry in the area in which the
affected Assets are located, and

 
(c)  
would not conflict with any other portion of this definition of Permitted
Encumbrances;

 
(vii)  
royalties, overriding royalties, net profits interests, production payments,
reversionary interests, and similar interests that do not decrease BPI’s NRI
below the NRI shown in Exhibit “A” or increase BPI’s WI above the WI shown in
Exhibit “A” without at least a proportionate increase in BPI’s NRI;

 
(viii)  
conventional rights of reassignment requiring notice to the holders of the
rights prior to surrendering or releasing a leasehold interest; and

 
(ix)  
calls on production exercisable only at prices substantially equivalent to then
current fair market value.

 
(x)  
the absence of Governmental Approvals other than Governmental Approvals that
were applicable to a previous transaction involving the transfer of all or any
portion of the Assets but were not complied with at the time of the consummation
of such transaction.

 
“Product Contracts” has the meaning set forth in Article 3.01(m) hereof.
 
“Related Agreements” means the Conveyance Documents, Products Contracts, Basic
Documents and all other contracts, documents and materials required to be
delivered pursuant to this Agreement.
 
“Scheduled Accounts Payable” shall mean the outstanding accounts payable of BPI
related to the Assets as shown on Exhibit “F”which are agreed to be paid
directly to such third parties out of the Initial KP-RAHR Cash Contribution.
 
“Subordinated Lien” means [_____________________________need to describe
completely the current lien and the agreement of the third party to consent to
the deal and subordinate their lien_______________]
 
“Survival Period” has the meaning set forth in Article 4.01 hereof.
 
“Tax Partnership” has the meaning set forth in Article 3.01(q) hereof.
 
“Taxes” has the meaning set forth in Article 6(c) hereof.
 
“Third Party Claim” has the meaning set forth in Article 4.04(a) hereof.
 

CONTRIBUTION AGREEMENT (Page 7 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
“Transfer Requirements” means all consents, approvals, authorizations or permits
of, or filings with or notifications to, any third party which must be obtained,
made or complied with for or in connection with the transactions contemplated by
this Agreement in order (a) for such transactions to be effective, (b) to
prevent any termination, cancellation, default, acceleration or change in terms
(or any right arising therefrom) under any terms, conditions or provisions of
any Asset (or of any agreement, instrument or obligation relating to or
burdening any Asset or any interest therein or portion thereof) as a result of
such transactions, or (c) to prevent the creation or imposition of any lien,
charge, penalty, restriction, security interest or encumbrance on or with
respect to any Asset or any interest therein or portion thereof (or any right
arising therefrom) as a result of such transactions.
 
“Wells” means wells for the production of Hydrocarbons or which are located on
the Lands.
 
“WI” means the entirety of the working interest held by BPI in and to the
Leases.
 
ARTICLE 2
CONTRIBUTIONS AND CLOSING
 
2.0           BPI Contribution of Assets.  At and subject to the Closing, in
exchange for the issuance of the Class A Membership Units in APCLARK, BPI shall
transfer ownership of all of the Assets to APCLARK pursuant to the Conveyance
Documents, free and clear from all encumbrances other than the Permitted
Encumbrances and the Subordinated Lien (which shall be subordinated and rights
waived in form approved by KP-RAHR as determined in KP-RAHR’s sole discretion).
 
2.02         KP-RAHR Contribution.  At and subject to the Closing, and subject
to the requirements of the Company Agreement, KP-RAHR agrees to deliver an
amount equal to the required Cash Contribution on behalf of KP-RAHR as provided
for in the Company Agreement, in exchange for the issuance at the Closing of the
Class B Non-Voting Convertible Preferred Membership Unitsin APCLARK.  That
portion of the KP-RAHR Contribution to be delivered in cash at the Closing (and
the details of the entity to which such amounts will be delivered including the
payment of Scheduled Accounts Payable) is a detailed in Exhibit “G” hereto (the
“Initial KP-RAHR Cash Contribution”).
 
2.03         Issuance of APCLARK Membership Interests.  At and subject to the
Closing, BPI, KP-RAHR, and APCLARK shall execute the Company Agreement and
APCLARK shall issue (i) the Class A Membership Units in APCLARK to BPI and (ii)
the Class B Non-Voting Convertible Preferred Membership Units in APCLARK to
KP-RAHR.
 
2.04         Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of The Strong Firm
P.C., 10003 Woodloch Forest Drive, Suite 210, The Woodlands, Texas 77380,
simultaneously with the execution of this Agreement on July 20, 2012, or at such
other place, date and time as the KP-RAHR and BPI may mutually determine (the
“ClosingDate”).
 

CONTRIBUTION AGREEMENT (Page 8 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
2.05         Deliveries at the Closing.  At the Closing (i) BPI will deliver to
APCLARK the Conveyance Documents, (ii) KP-RHAR will deliver to BLACKSAND APCLARK
the Initial Cash Contribution; and (iii) APCLARK shall issue the Class (i) the
Class A Membership Units in APCLARK to BPI and (ii) the Class B Non-Voting
Convertible Preferred Membership Units in APCLARK to KP-RAHR.
 
2.06         Closing. Closing shall occur on or before July 20, 2012.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.01         Representations and Warranties of BPI.  BPI represents and warrants
to KP-RAHR and APCLARK that the statements contained in this Article 3.01 are
true and correct as of the Closing Date:
 
(a)  
BPI is a Nevada corporation and is duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is qualified to do business
and in good standing under the laws of the State of Nevada.

 
(b)  
BPI has all requisite power and authority corporate and/or otherwise, to carry
on its business as presently conducted, to enter into this Agreement and the
Related Agreements, to perform its obligations under this Agreement and the
Related Agreements.

 
(c)  
The execution and delivery of this Agreement and the Related Agreements have
been, and the execution and delivery of all certificates, documents and
instruments required to be executed and delivered by the BPI at Closing, and the
consummation of the transactions contemplated hereby and thereby as of the
Closing Date shall have been duly authorized by all necessary action on the part
of the BPI. No further authorization is required by any law, statute,
regulation, court order or judgment applicable to the BPI. This Agreement and
the Related Agreements constitute the legal, valid and binding obligations the
BPI enforceable in accordance with their respective terms, subject however, to
the effects of bankruptcy, insolvency, reorganization, moratorium and similar
laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). After
Closing, the BPI will have the ability to continue in its same business without
a fundamental change in the nature or scope of its business.

 
(d)  
The execution and delivery of the Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby will not
(i) violate, or be in conflict with, any provisions of the BPI’s governing
documents, (ii) constitute a breach of, or any event of default under, any
contract or agreement to which the BPI is a party or by which it or its assets
are bound, or constitute the happening of an event or condition upon which any
other party to such a contract or agreement may exercise any right or option
which will materially adversely affect any of the Assets, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to BPI, or (iv)
result in any material liability to KP-RAHR under the terms of any contracts or
agreements.

 

CONTRIBUTION AGREEMENT (Page 9 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
Except as set forth on Exhibit “H” hereto, no suit, action or other proceeding
is pending before any court or any governmental agency as of the date of this
Agreement to which the BPI is a party or which involves the Assets and which
might result in a material impairment or loss of the BPI’s title to the Assets
or that might materially hinder or impede the operation of the Assets or the
ability of the BPI to perform its obligations under this Agreement or under the
Related Agreements. BPI will promptly give KP-RAHR and APCLARK notice of any
such proceeding arising prior to or after the Closing with respect to which it
has notice. The BPI has received no notice of any pending or threatened action,
suit, proceeding, inquiry or investigation, at law or in equity, before or by
any court, governmental agency, public board or body against or affecting the
BPI or the Assets that questions the powers and authority of the BPI to enter
into or perform its obligations under this Agreement or the Related Documents or
to carry out the transactions on its part described in this Agreement or the
Related Documents.

 
(f)  
BPI has no knowledge of material defects or breakage in the Equipment to be
conveyed in whole or in part to APCLARK pursuant to the terms hereof, and to the
best of BPIs knowledge, all the Equipment is in working order as of the Closing
Date. As used in this Article 3.01(f), a material defect or breakage means any
defect that requires repair or replacement of any personal property or fixtures
conveyed herein to APCLARK requiring anexpenditure by APCLARK in excess of
$25,000 per defect, or $50,000 in the aggregate for all defects and breakage.

 
(g)  
All royalties, rentals and other payments due with respect to the Mineral
Interests have been properly and timely paid as prescribed by the Leases
governing them. All conditions necessary to keep the Leases in force have been
fully performed no notices have been received by BPI of any claim to the
contrary and all of the Leases are in full force and effect.

 
(h)  
Prior to the Closing Date, (i) BPI is not obligated by virtue of any prepayment
arrangement under any contract for the sale of hydrocarbons and containing a
“take or pay” or similar provision to deliver Hydrocarbons produced from the
Assets at some future time without then or thereafter receiving full payment
therefor, and (ii) BPI has not produced a share of gas materially greater than
its ownership percentage and BPI is under no obligation to reduce its share of
production under any gas balancing agreement or similar contract to allow
under-produced parties to come back into balance.

 
(i)  
All ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of property or the production
of Hydrocarbons or the receipt of proceeds therefrom on the Assets have been
properly paid and all such taxes and assessments which become due and payable
prior to the Closing Date shall have been properly paid by BPI.

 

CONTRIBUTION AGREEMENT (Page 10 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(j)  
All laws, regulations and orders of all governmental agencies having
jurisdiction over the Assets or operations conducted thereon have, to BPI’s
knowledge, been and shall continue to be complied with in all material respects
until the Closing Date. BPI has obtained all material necessary permits from
governmental agencies having jurisdiction in connection with the Assets,
including, without limitation, the injection and disposal of salt water, or
operations conducted thereon and have timely, properly and accurately made and
will continue to timely, properly and accurately make all filings required by
all governmental agencies with respect to the Assets or operations conducted
thereon.

 
(k)  
BPI has not incurred liability, contingent or otherwise, for brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement or the
Related Agreements for which APCLARK shall have any responsibility whatsoever.

 
(l)  
With respect to the Basic Documents (defined below), in all material respects
(i) the Basic Documents all are in full force and effect and are the valid and
legally binding obligations of the parties thereto and are enforceable in
accordance with their respective terms; (ii) BPI is not in breach or default
with respect to any of its material obligations pursuant to any such Basic
Document or any regulations incorporated therein or governing same; (iii) all
material payments (including, without limitation, royalties, delay rentals,
shut-in royalties, or payments, fees for salt water disposal or injection, and
joint interest or other billings under unit or operating agreements) due from
BPI thereunder have been made by BPI; (iv) to BPI’s knowledge no other party to
any Basic Document (or any successor in interest thereto) is in breach or
default with respect to any of their material obligations thereunder;
(v) neither the BPI nor, to BPI’s knowledge, any other party to any Basic
Document has given or threatened to give notice of any action to terminate,
cancel, rescind or procure a judicial determination of any Basic Document or any
provision thereof; and (vi) the execution and delivery of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby will not result in a breach of, constitute a default under, or
result in a violation of the material provisions of any Basic Document and none
of the Basic Documents will require, after the Effective Date, that any advance
payments be made to any party other than those required under operating
agreements. As used herein the term “Basic Documents” shall mean the Leases, the
Product Contracts (defined below), partnership, joint venture, limited
partnership, farmout, dry hole, bottom hole, joint operating agreements, acreage
contribution, purchase and acquisition agreements, area of mutual interest
agreements and salt water disposal and/or injection agreements, servicing
contracts, casement and/or right-of-way agreements, surface leases, surface use
agreements, unitization or pooling agreements and all other material executory
contracts and agreements relating to the Assets, including, without limitation,
those contracts and agreements described in Article 4.01(m) hereto.

 
(m)  
Other than agreements which are cancellable on 90 days’ notice or less without
material penalty or detriment, all product purchase agreements and all
agreements relating to or affecting the purchase, sale, gathering, delivery,
compressing, transporting, processing, marketing or any other disposition of the
gas and condensate produced from or attributable to the Assets are described on
Exhibit “I” attached hereto and made a part hereof under the heading “Product
Contracts,” and are herein referred to as the “Product Contracts”.

 

CONTRIBUTION AGREEMENT (Page 11 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(n)  
BPI has good and valid title to the Assets subject to Permitted Encumbrances.
Exhibit “A-1” contains a list of all Mineral Interests and other mineral estates
and interests within the Lands owned by BPI and is true and correct, except as
otherwise noted therein; provided, however, that title to the Leases shall be
assigned to APCLARK with warranties of title by, through and under BPI and its
Affiliates who are predecessors to BPI’s title, but not otherwise. BPI shall
convey good and indefeasible title to all of the Assets to APCLARK free and
clear of all encumbrances, liens, mortgages, and any other defects not waived by
APCLARK in writing and which, in its opinion, might materially affect or
interfere with the operation, use, ownership or value of such Assets.  BPI
warrants and represent that there exist no UCC security interests, UCC filings,
mortgages, liens or other encumbrances against BPI’s right, title and interest
to be conveyed hereunder in the Assets.The required contribution by KP-RAHR
shall be adjusted downward without an adjustment in return or interest in
APCLARKif BPI’s combined interests in the Assets are less than the gross WI and
less than the NRI shown on Exhibit “A” attached hereto.

 
(o)  
The Mineral Interests entitle BPI to receive not less than the undivided
interest set forth in Exhibit “A” as NRI of all indicated hydrocarbons produced,
saved and marketed from or attributable to the Wells, including any
non-producing, behind the pipe, or proved undeveloped reserves, through
plugging, abandonment and salvage of such Wells. BPI’s obligation to bear costs
and expenses relating to the development of and operations on the Wells is not,
and, through the plugging, abandonment and salvage of such Wells, shall not be
greater than the WI set forth in Exhibit “A.”

 
(p)  
BPI is currently receiving from all purchasers of production from the Mineral
Interests at least the NRI set forth in Exhibit “A” without suspense or any
indemnity other than standard division order warranties. BPI is currently
bearing, as operator, or paying to operators of the Leases, for the development
and operation thereof no more than the WI set forth in Exhibit “A” and the BPI
is current for all costs and expenses pertinent to the development and operation
of the Leases.

 
(q)  
No portion of the Mineral Interests (1) has been contributed to and is currently
held by a tax partnership; (2) is subject to any form of agreement (whether
formal or informal, written or oral) deemed by any state or federal tax statute,
rule or regulation to be or have created a tax partnership; or (3) otherwise
constitutes “partnership property” (as that term is used in Subchapter K of
Chapter 1 of Subtitle A of the Code) of a tax partnership. For the purpose of
this Article 4.01(s) a “tax partnership” is an entity deemed to be a partnership
within the meaning of Section 761 of the Internal Revenue Code or any similar
state or federal statute, rule or regulation, by reason of elections made not to
be excluded from the application of such partnership provisions.

 

CONTRIBUTION AGREEMENT (Page 12 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(r)  
BPI has provided APCLARK and KP-RAHR with complete and accurate information
relating to the Leases and Assets, including without limitation, all applicable
agreements relating, appertaining or incidental to the Leases, production
history and characteristics. BPI has also provided APCLARK and KP-RAHR with
copies of all land and well files heretofore maintained and belonging to BPI.

 
(s)  
Prior to Closing, BPI shall have made available to APCLARK and KP-RAHR for
examination at BPI’s office in 800 Bering, Suite 250, Houston, Texas 77057, all
title and other information relating to the Assets insofar as the same are in
BPI’s possession and after Closing will cooperate with APCLARK and KP-RAHR in
APCLARK’s and KP-RAHR’s efforts to obtain such additional information relating
to the Assets as APCLARK and KP-RAHR may reasonably require, to the extent in
each case that BPI may do so without violating legal constraints or any
obligation of confidence or other contractual commitment of BPI to a third
party. After Closing, BPI shall cooperate with APCLARK and KP-RAHR in APCLARK’s
and KP-RAHR’s efforts to obtain such additional title information as APCLARK and
KP-RAHR may reasonably deem prudent.

 
(t)  
BPI has caused the Assets to be produced, operated and maintained in a good and
workmanlike manner consistent with good oilfield practices, has maintained
insurance now in force with respect to the Assets, has paid or caused to be paid
all costs and expenses in connection therewith, has kept the Leases in full
force and effect and has performed and, to the best knowledge of BPI, complied
with all the covenants and conditions contained in the Leases and all agreements
relating to the Assets.

 
(u)  
During the period between the Effective Date and the Closing, BPI has not
entered into any agreements or commitments with respect to the Assets, has not
modified or terminated any of the agreements relating to the Assets, including,
without limitation, the Basic Documents and the Product Contracts, has not
encumbered, sold or otherwise disposed of any of the Assets other than personal
property which has been replaced by equivalent property or consumed in the
operation of the Assets, and has not voluntarily compromised any amounts payable
to the BPI due to casualty loss or any pending or threatened taking related to
the Assets.

 
(v)  
BPI has exercised reasonable efforts in safeguarding and maintaining all
engineering, geological and geophysical data, reports and maps, contract rights
and like information relating to the Assets.

 
(w)  
BPI has permitted APCLARK’s and KP-RAHRs’ authorized representatives to
(i) consult with BPI’s and/or any third-party contract operator’s agents and
employees during reasonable business hours and to conduct on-site inspections,
reasonable tests and inventories with respect to the Assets and inspect and
examine all production and related data, well logs and geological and
geophysical data relating to the Assets, and (ii) inspect and make copies of all
orders, proceedings and evidence with respect to the Assets.

 

CONTRIBUTION AGREEMENT (Page 13 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(x)  
Prior to the Closing Date, BPI has used reasonable efforts to maintain its
relationships with all suppliers, customers and others having business
relationships with BPI with respect to the Assets so that such relationships
will be preserved for APCLARK on and after the Closing Date.

 
(y)  
All Wells, whether producing or not, located on the Lands, other than Wells
which have been previously plugged and abandoned in compliance with applicable
rules and regulations, are set forth in Exhibit “A” hereto.

 
(z)  
There are no underground storage tanks located on any of Lands.

 
(aa)  
APCLARK and KP-RAHR will be allowed to examine, inspect and verify; (a) all
material agreements, including but not limited to oil marketing and gas sales
agreements; (b) all accounting data, including but not limited to all direct
expenses associated with the Assets and statements reflecting revenues for each
property;  (c) all operating and producing reports, including but not limited to
verification of actual daily production rates from each of the Assets; (d) all
physical field, production and office facilities; and (e) all seismic,
geological and engineering data, reports and interpretations thereof; and (f)
all files and agreements relating to title to the Assets. Additionally,
KP-RAHRmay conduct at its expense an environmental evaluation of the Assets.

 
(bb)  
In the event that as of the Closing Date the Assets are subject to outstanding
Governmental Approvals, BPI agrees to indemnify the APCLARK and KP-RAHR
Indemnified Party against any Loss or Losses arising by reason of the failure to
obtain such Governmental Approvals. BPI represents that it will exercise
reasonable efforts to obtain such Governmental Approvals. The indemnity herein
provided shall survive the Closing until the required Governmental Approvals
have been obtained.

 
(cc)  
There is no pending condemnation or similar proceeding affecting the Land, the
Assets, or the Leases or any portion thereof, and BPI has not received any
written notice and has no knowledge that any such proceeding is contemplated.

 
(dd)  
BPI has met the Transfer Requirements and no consent waiver, approval, or
authorization of, or filing, registration, or qualification with, or notice to,
any Governmental Authority or any other entity or person (including without
limitation, its directors or shareholders of BPI) is required to be made,
obtained, or given by BPI in connection with the execution, delivery, and
performance of this Agreement, except such consent, waiver, approval,
authorization, filing, registration or qualification which has been made,
obtained or given. The joinder of no entity or person other than BPI will be
necessary to convey the Assets fully and completely to APCLARK upon
Closing.  Neither the Assets nor BPI are subject to the Public Utilities Holding
Company Act or Investment Entity Act or any compliance procedures or filings
related thereto.

 

CONTRIBUTION AGREEMENT (Page 14 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(ee)  
The survey, mechanical and structural plans and specifications, soil reports,
Leases, certificates of occupancy, warranties, operating statements, and income
and expense reports, and all other books and records and financial statements
and data relating to the Assets and all other contracts or documents delivered
to APCLARK and KP-RAHR in connection with this Agreement are true, correct and
complete copies of such documents.  All books and records relating to operating
income and expenses of the Assets furnished or made available to APCLARK and
KP-RAHR by BPI or BPI's agent were those maintained by BPI in regard to the
Assets in the normal course of business and are true and correct and accurately
reflect the matters contained therein and all financial statements relating to
BPI or the Assets for each of the periods preceding the date of the Agreement
heretofore delivered by BPI to APCLARK and KP-RAHR have been prepared on a
consistent basis; and are true, correct, and complete.

 
(ff)  
The insurance policies identified and described on Exhibit “H” are presently in
force and all premiums thereon are paid through the dates set forth in said
Exhibit.  BPI has not received, and has no other knowledge or information of,
any notice from any insurance company or board of fire underwriters requesting
the performance of any work or alteration with respect to the Assets, or
requiring an increase in the insurance rates applicable to the Assets.  To BPI's
knowledge, the Assets comply with the requirements of all insurance carriers
providing insurance therefor.

 
(gg)  
There is no unfair labor practice charge or complaint pending or threatened
against or relating to the Land, Leases, or Assets and no pending or
contemplated strikes, picketing, slowdowns or other curtailments of work by any
employees or representatives of employees or picketing or attempts to interfere
with the normal operation of the Assets by any person, group of persons or
organization.

 
(hh)  
BPI is not “an employee benefit plan,” as such term is defined in Section 3(3)
of ERISA, which is subject to Title 1 of ERISA.  Neither the Land, Leases, or
Assets nor any of the other assets of BPI constitute or, to the knowledge of
BPI, have ever constituted “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101.

 
(ii)  
BPI has disclosed to APCLARK and KP-RAHR in writing any and all facts and
circumstances that materially affect the Assets or the development, use,
operation, management, leasing, occupancy, status, condition and legal
compliance of the Assets or any portion thereof.

 
(jj)  
No representation or warranty made by BPI in this Agreement, in any Exhibit
attached hereto, or in any letter or certificate furnished to APCLARK and
KP-RAHR pursuant to the terms hereof, contain any untrue statement of material
fact necessary to make the statements contained herein or therein not
misleading.

 

CONTRIBUTION AGREEMENT (Page 15 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(kk)  
As used in this Agreement, reference to “to BPI's knowledge” or words of like
import means and refers to the knowledge of BPI after due inquiry and
investigation.  Without limiting the forgoing, BPI hereby represents and
warrants that it has inquired and investigated with the officers or employees of
BPI who are responsible for administering BPI's interest in the Assets during
the twelve-month period immediately preceding the date of this Agreement, and
who are likely to have, in BPI's good faith belief, any material knowledge of
the property or the preparations or physical conditions of the improvements.

 
3.02         Representations and Warranties of KP-RAHR.KP-RAHR represents and
warrants to BPI that the statements contained in this Article 3.02 are true and
correct as of the Closing Date:
 
(a)  
KP-RAHR is a Texas limited liability company duly organized, validly existing
and in good standing under the laws of the State of Texas, and is duly qualified
to do business and in good standing in the State of Texas.

 
(b)  
KP-RAHR has all requisite power and authority, corporate and otherwise, to carry
on its business as presently conducted, to enter into this Agreement and Related
Agreements to which it is a party, and to perform its obligations under this
Agreement and such Related Agreements.

 
(c)  
The execution and delivery of this Agreement and the Related Agreements have
been, and the execution and delivery of all certificates, documents and
instruments required to be executed and delivered by each APCLARK and KP-RAHR at
Closing, and the consummation of the transactions contemplated hereby as of the
Closing Date shall have been duly authorized by all necessary corporate action
on the part of APCLARK and KP-RAHR and no further authorization is required by
any law, statute, regulation, court order or judgment applicable to APCLARK and
KP-RAHR. This Agreement constitutes a legal, valid and binding obligation of
APCLARK and KP-RAHR enforceable in accordance with its terms, subject however,
to the effects of bankruptcy, insolvency, reorganization, moratorium and similar
laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 
(d)  
The execution and delivery of the Agreement and the consummation of the
transactions contemplated hereby will not (i) violate, or be in conflict with
any provisions of either APCLARK’s and KP-RAHR’s certificate of incorporation,
bylaws or governing documents, (ii) constitute a material breach of, or any
event of default under, any contract or agreement to which APCLARK and KP-RAHR
is a party or by which it or its assets are bound, or constitute the happening
of an event or condition upon which any other party to such a contract or
agreement may exercise any right or option which will materially adversely
affect the ability of APCLARK and KP-RAHRto perform its obligations hereunder,
or (iii) violate any judgment, decree, order, statute, rule or regulation
applicable to APCLARK and KP-RAHR.

 

CONTRIBUTION AGREEMENT (Page 16 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
No suit, action or other proceeding is pending before any court or governmental
agency as of the date of this Agreement to which APCLARK and KP-RAHR is a party
and which might materially hinder or impede the ability of APCLARK and KP-RAHR
to perform its obligations hereunder.

 
(f)  
Neither APCLARKnor KP-RAHRhas incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which BPI shall have any responsibility whatsoever.

 
3.03         BPI Membership Interest Pledge. As additional consideration of
KP-RAHR’s willingness to enter into this Agreement, and as an inducement
therefor, BPI hereby grants to KP-RAHR a security interest in and pledges all of
BPI’s now owned or hereafter acquired right, title and interest in the following
described property (hereinafter called “Collateral”):
 
(a)  
All of BPI’s now owned and hereafter acquired membership interest in APCLARK,
including but not limited to all of BPI’s financial and governance rights and
its right to share in all profits and distributions (collectively, the “Pledged
Membership Interest”);

 
(b)  
All certificates, options, rights, membership distributions (cash or otherwise),
splits, warrants and other distributions issued as an addition to, in
substitution or in exchange for or on account of the Pledged Membership
Interest; and

 
(c)  
All property received upon the sale, exchange, collection or other disposition
of Collateral or proceeds therefrom, whether cash or non-cash proceeds, and all
products of the foregoing.

 
3.04         Secured Obligations. The security interest and pledge of Collateral
granted pursuant to Section 3.03 secures the faithful performance of all
covenants, promises, representation, warranties, liabilities and obligations of
BPI to KP-RAHR, whether now existing or hereafter arising, whether otherwise
secured or unsecured and howsoever evidenced, arising or created, including but
not limited to all of BPI’s obligations arising under this Agreement, the Basic
Documents, and Related Agreements (“Secured Obligations”).  BPI hereby
represents and warrants that the Collateral represents one hundredpercent (100%)
of the aggregate outstanding membership interests in APCLARK held by BPI. BPI
agrees that it will not transfer, convey, sell, encumber, pledge, hypothecate or
otherwise dispose of any of its interest in the Collateral without the prior
consent of KP-RAHR.At any time or times hereafter, BPI authorizes KP-RAHR to
file such financing statements and agrees to execute such other instruments and
perform such acts as KP-RAHR may request to establish and maintain in KP-RAHR a
valid, perfected security interest in the Collateral including, without
limitation, delivering all additional certificates, with appropriate endorsement
or assignment in-blank to KP-RAHR. BPI hereby agrees that KP-RAHR may, at
KP-RAHR’s option, hold any of the Collateral in the name of KP-RAHR or otherwise
indicate on any instrument or certificate representing the Collateral that
KP-RAHR has been granted a security interest therein.
 

CONTRIBUTION AGREEMENT (Page 17 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
SURVIVAL AND INDEMNIFICATION
 
4.01         Survival of Representations and Warranties.  The representations
and warranties contained in this Agreement shall survive the Closing for a
period of two (2) years (the “Survival Period”).
 
4.02         Indemnification Provision for the Benefit of the BPI. In the event
KP-RAHR breaches any of its representations and warranties contained in
Article 4.02 hereof, then KP-RAHR agrees to indemnify and hold harmless BPI, any
current, former, and future director, officer, manager, member, partner,
shareholder, employee and agent of BPI, and any successor, assign, heir, and
executor of any of the foregoing (the “BPI Indemnified Party”), from and against
the entirety of any Losses resulting from or related or attributable to the
breach which BPI, or any such Affiliate (or any such other indemnified person in
such person’s capacity set forth above) shall suffer, provided such claim for
indemnification is brought within the Survival Period; and further provided that
“Losses”, as used in this sentence, shall not include, and KP-RAHR shall not be
responsible or liable for, any death, personal injury, or consequential damages
in respect of such breach.
 
4.03         Indemnification Provision for the Benefit of KP-RAHR.  In the event
BPI breaches any of its representations and warranties contained in
Article 3hereof, then BPI agrees to indemnify and hold harmless KP-RAHR and/or
APCLARK, any respective Affiliate, or any respective current, former, and future
director, officer, manager, member (including but not limited to KP-Rahr Venture
III, LLC), partner, shareholder, employee and agent of KP-RAHR and/or APCLARK,
and any successor, assign, heir, and executor of any of the foregoing (the
“KP-RAHRIndemnified Party”), from and against the entirety of any Losses
resulting from or related or attributable to the breach which KP-RAHR
Indemnified Party, or any such Affiliate (or any such other indemnified person
in such person’s capacity set forth above) shall suffer, provided such claim for
indemnification is brought within the Survival Period; and further provided that
“Losses”, as used in this sentence, shall not include, and BPI shall not be
responsible or liable for, any death, personal injury, or consequential damages
in respect of such breach. Further, subject to the limitations of the
immediately preceding sentence, BPI indemnifies, defends and holds the KP-RAHR
Indemnified Parties harmless from and against any and all Losses directly or
indirectly arising out of or resulting from any Hazardous Materials being
present or released in, on or around any part of the Assets, or in the soil,
groundwater or soil vapor on or under the surface of the Assets prior to the
Closing Date.
 
4.04         Matters Involving Third Parties.
 
(a)  
If any third party shall notify a BPI Indemnified or KP-RAHR Indemnified Party
with respect to any matter which may give rise to a claim for indemnification
against BPI or KP-RAHR, as the case may be (the “Indemnifying Party”) under this
Article 4 or otherwise pursuant to this Agreement, then the “Indemnified Party”
(either of a BPI Indemnified or KP-RAHR Indemnified Party) shall promptly (and
in any event within ten (10) business days after receiving service of process in
a lawsuit, administrative proceeding or arbitration proceeding with respect to
the Third Party Claim) notify each Indemnifying Party thereof in writing. Each
of the matters described in this Article 4.04(a) shall be referred to in this
Agreement as a “Third Party Claim”.

 

CONTRIBUTION AGREEMENT (Page 18 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Any Indemnifying Party will have the right to assume and thereafter conduct the
defense of the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon (or constitute an admission
of guilt, liability, fault or responsibility for) the Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party unless (i) the
employment thereof has been specifically authorized in writing by the
Indemnifying Party or (ii) the Indemnifying Party failed to assume the defense
and employ counsel.

 
(c)  
Unless and until an Indemnifying Party assumes the defense of the Third Party
Claim as provided in Article 4.04(b) above, however, the Indemnified Party may
defend against the Third Party Claim in any manner it reasonably may deem
appropriate with such reasonable costs and expenses associated therewith to be
borne for the account of the Indemnifying Party.

 
(d)  
In no event will the Indemnified Party consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party (not to be withheld
unreasonably), unless the Indemnified Party waives indemnification with respect
to the Third Party Claim so settled and adjudicated.

 
(e)  
The indemnification obligations of BPI and KP-RAHR, respectively under this
Agreement shall include court costs and attorney’s fees and expenses and costs
of investigating, preparing or defending any action or proceeding with respect
to any Third Party Claim.

 
ARTICLE 5
POST CLOSING COVENANTS
 
5.01         Certain Obligations of BPI.  BPI agrees that, with respect to the
period following the Closing:
 
(a)  
Records.  On or before five (5) business days after Closing, BPI shall, at BPI’s
cost, deliver to APCLARK, at APCLARK’s offices located at 800 Bering, Suite 250,
Houston, Texas 77057, copies of all records related to the Assets.

 
(b)  
Suspense Funds.  As soon as practicable after Closing, BPI shall provide
APCLARKwith a list showing all proceeds from production attributable to the
Assets which are currently held in suspense. BPI shall remain responsible for
distribution of such proceeds to the parties lawfully entitled thereto, and
agrees to indemnify, defend and hold harmless KP-RAHR and/or APCLARKfrom and
against any and all Losses arising out of or relating to such proceeds.

 

CONTRIBUTION AGREEMENT (Page 19 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
Retained Liabilities.Except for the Scheduled Accounts Payable which are to be
paid from the Initial KP-RAHR Cash Contribution, BPI retains and shall remain
liable and responsible for, and APCLARK specifically does not assume, any
liabilities and obligations of BPI related to or arising out of the ownership,
use, maintenance and operation of the Assets, prior to the Closing Date, whether
known or unknown, accrued or contingent and not otherwise specifically set forth
in this Agreement.

 
5.02         Certain Obligations of APCLARK.APCLARKagrees that within (30) days
following Closing, APCLARKshall record those Conveyance Documents necessary to
evidence in the public record that APCLARK has acquired the Assets and within a
reasonable time thereafter, APCLARKshall supply BPI with a true and accurate
photocopy of the recorded and filed Conveyance Documents. In the event
APCLARKfails to record any such Conveyance Document within such time period, BPI
may, but shall not be obligated to, record such Conveyance Document on APCLARK’S
behalf and at APCLARK’S cost (for which APCLARKwill promptly reimburse BPI upon
demand).
 
ARTICLE 6
EFFECT OF CLOSING
 
The following terms, provisions and prorations shall be effective at the
Closing:
 
(a)  
Revenues.  All proceeds from production, accounts receivables, notes receivable,
income, revenues, monies and other items attributable to the Assets with respect
to any period of time prior to the Effective Date shall belong to and be
retained by or paid over to BPI and all necessary reports with respect to such
proceeds shall be filed by BPI. All proceeds from production, accounts
receivables, notes receivables, income, revenues, monies and other items
attributable to the Assets with respect to any period of time from and after the
Effective Date shall belong to and be retained by or paid over to APCLARK,
except for Hydrocarbons that, at the Effective Date, are attributable to the
Assets and are in storage or are otherwise held in inventory and all proceeds
attributable thereto.

 
(b)  
Expenses.  All accounts payable and accrued liabilities for costs and expenses
attributable to the Assets with respect to any period of time prior to the
Effective Date, including excise, severance, and similar taxes based on
production or royalties, shall be the obligation of and paid by the BPI, to the
extent they are not a Retained Liability, and all necessary reports with respect
to such costs and expenses shall be filed by BPI. All accounts payable and
accrued liabilities for direct costs and expenses attributable to the Assets
(but not including BPI’s overhead costs) with respect to any period of time from
and after the Effective Date shall be the obligation of and be paid by the
APCLARK.

 

CONTRIBUTION AGREEMENT (Page 20 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
Ad Valorem and Property Taxes.  All ad valorem taxes, real property taxes,
personal property taxes and similar obligations (the “Taxes”) shall be
apportioned as of the Effective Date between APCLARKand BPI. All such Taxes
allocable to periods prior to the Effective Date shall be paid by BPI, and all
such Taxes allocable to the Effective Date and after shall be paid by APCLARK.
Any refunds of Taxes allocable to periods prior to the Effective Date shall be
the property of BPI. Any refunds of Taxes allocable to periods after the
Effective Date shall be the property of APCLARK. APCLARK shall file or cause to
be filed all required reports and returns incident to such Taxes which are due
on or after the Effective Date, and shall pay or cause to be paid to the taxing
authorities all such Taxes reflected on such reports and returns; provided,
however, BPI shall promptly reimburse APCLARK for any amounts owing by BPI with
respect thereto pursuant to this paragraph.

 
(d)  
Sales Taxes, Filing Fees, Etc.  APCLARK shall be liable for any sales taxes or
other transfer taxes, as well as any applicable conveyance, transfer and
recording fees, and real estate, transfer, stamp or other taxes imposed upon the
sale of the Assets. BPI agrees to use its reasonable best efforts to assist
APCLARK in obtaining any applicable exemptions to any applicable state sales
tax. If BPI is required by applicable state law to report and pay these taxes or
fees, APCLARK shall promptly deliver a check to BPI in full payment, and BPI
shall deliver said check to the appropriate taxing authorities and shall bear
any and all penalties, costs and expenses associated with the failure of BPI to
deliver said check.

 
(e)  
Other Taxes.  All production, severance or excise taxes, conservation fees and
other similar such taxes or fees (other than income taxes) relating to
production attributable to the Assets prior to the Effective Date shall be paid
by BPI and all such taxes and fees relating to such production attributable to
the Assets on and after the Effective Date shall be paid by APCLARK.

 
(f)  
Gas Imbalances.  APCLARK has not included in its engineering pertaining to the
Assets the effect of any Imbalances (as hereinafter defined) with respect to
shares of production taken or marketed from or attributable to working interests
comprising the Assets. Attached hereto as Exhibit “I” and made a part hereof for
all purposes is a listing of all Imbalances (including working interest
imbalances and pipeline imbalances) affecting the Assets as of the Effective
Date. For purposes of this Agreement, “Imbalances” means any situation in which
any party entitled, including BPI, to produce gas from a Well in which BPI owns
a working interest has produced such gas in excess of its pro rata share and
thereby has incurred a future liability or makeup obligation.

 
(g)  
Payments; Shared Obligations.  If amounts are received by either Party hereto
which, under the terms of this Article 6 belong to the other Party, such amount
shall immediately be paid over to the proper Party. If an invoice or other
evidence of an obligation is received which under the terms of this Article 6 is
partially the obligation of BPI and partially the obligation of APCLARK, then
the Parties shall consult each other and each shall promptly pay its portion of
such obligation to the obligee.

 

CONTRIBUTION AGREEMENT (Page 21 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
(h)  
Post-Closing Adjustments. Within ninety (90) days after Closing, BPI shall
prepare and deliver to APCLARK, in accordance with this Agreement and generally
accepted accounting principles, a statement (herein called the “Final Settlement
Statement”), setting forth each adjustment or payment that was not finally
determined as of the Closing or in accordance with Articles 6(a)-(e) and6(g),
above, and showing the calculation of such adjustments. As soon as practicable
after receipt of the Final Settlement Statement, APCLARK shall deliver to BPI a
written report containing any changes that APCLARK proposes be made to the Final
Settlement Statement. The Parties shall undertake to agree with respect to the
amounts due pursuant to such post-Closing adjustment no later than thirty (30)
days after APCLARK’s receipt of the Final Settlement Statement. The date upon
which such agreement is reached shall be herein called the “Final Settlement
Date.” In the event, as a result of the Final Settlement Statement (i) APCLARK
owes BPI additional monies, APCLARK shall pay BPI or to BPI’s account (as
designated by such BPI) in immediately available federal funds such amount; or
(ii)  BPI owes APCLARK monies, BPI shall pay APCLARKin immediately available
federal funds such amount. Payment by APCLARKor BPI shall be made within five
(5) days after the Final Settlement Date.

 
ARTICLE 7
CONFIDENTIALITY AGREEMENT
 
Each Party, its Affiliates and its and their directors, officers, employees,
agents, representatives, consultants, investors and lenders, agree to keep the
terms and conditions of this Agreement and all proprietary and confidential
information exchanged between the Parties in connection with this Agreement,
confidential, and to not disclose the existence of this Agreement without the
prior written consent of the other Party, which consent may be withheld at
either Party’s sole discretion, for a period not to exceed one year from the
Closing Date. The foregoing restriction shall not apply to disclosures and
information which (i) are required to comply with applicable statutes and
regulations; (ii) are required to enforce this Agreement; (iii) are required to
obtain financing related to the transactions contemplated hereby; or (iv) enter
the public domain through a third party who does not thereby breach an
obligation of confidentiality; or (v) are made in association with press
releases issued in accordance with Article 8.02 hereof.
 
ARTICLE 8
MISCELLANEOUS
 
8.01         Government Approvals.  At the Closing and Option Closing, if any,
BPI shall execute and deliver to APCLARK such assignments of federal, state and
Indian leases as require consent to assignment, on the forms required by the
governmental or tribal agency having jurisdiction thereof. APCLARK shall
promptly file for and obtain the necessary approvals for such assignments. Until
such approvals (the “Governmental Approvals”) are obtained, BPI shall continue
to hold governmental title to such leases as nominee for APCLARK.
 

CONTRIBUTION AGREEMENT (Page 22 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
8.02         Press Releases and Public Announcements. Neither Party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement prior to the Closing or Option Closing, if any, without the
prior approval of the other Party, which approval shall not be unreasonably
withheld; provided, however, that either Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will use its reasonable best efforts to advise the other Party
prior to making the disclosure).
 
8.03         Entire Agreement.  This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any prior agreements, or representations by or between the Parties, written or
oral, to the extent they have related in any way to the subject matter hereof.
 
8.04         Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party, which approval shall not be unreasonably withheld.
 
8.05         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
8.06         Headings.  The section or Article headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
8.07         Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.
 
8.08         Legal Fees.  The prevailing party in any legal proceeding brought
under or to enforce this Agreement shall be additionally entitled to recover
court costs and reasonable attorney’s fees from the nonprevailing party. Each
Party shall pay their respective legal costs associated with the negotiation and
drafting of this Agreement.
 
8.09         Exhibits.  All exhibits and schedules hereto which are referred to
herein are hereby made a part hereof and incorporated herein by such reference.
 
8.10         Waiver.  Any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived only by written instrument
executed by the Party waiving the compliance. The failure of either Party at any
time or times to require performance of any provisions hereof shall in no manner
affect such Party’s right to enforce the same. No waiver by either Party of any
condition or of the breach of any term, provision, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be construed as a further or
continuing waiver of any such condition or breach, or a waiver of any other
condition or of the breach of any other term, provision, covenant,
representation or warranty.
 

CONTRIBUTION AGREEMENT (Page 23 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
8.11         Further Assurances.  After the Closing and Option Closing, if any,
each of the Parties will execute, acknowledge, and deliver to the other such
further instruments, and take such other actions, as may be reasonably requested
in order to more effectively assure to said Party all of the respective
properties, rights, titles, interests, estates, and privileges intended to be
assigned, delivered, or inuring to the benefit of such Party in consummation of
the transactions contemplated hereby.
 
8.12         Notices.  All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
IF TO BPI:
 
Blacksands Petroleum, Inc.
800 Bering, Suite 250
Houston, Texas 77057
ATTN:
Chief Executive Officer
TELE:
(713) 554-4490
FAX:
(713) 583-1617



IF TO APCLARK:
 
ApClark, LLC
800 Bering, Suite 250
Houston, Texas 77057
ATTN:
Chief Executive Officer
TELE:
(713) 554-4490
FAX:
(713) 583-1617



IF TO KP-RAHR:
 
KP-Rahr Venture III, LLC
940 Gemini Ave, Suite 200
Houston, TX 77058
ATTN:
Michael Keener
TELE:
281-218-6245
FAX:
888-388-4898

 

CONTRIBUTION AGREEMENT (Page 24 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:
 
The Strong Firm P.C.
10003 Woodloch Forest Drive, Suite 210
The Woodlands, Texas 77380
ATTN:
Bret L. Strong
TELE:
281-367-1222
FAX:
281-210-1361

 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
8.13         Disclaimer of Representations and Warranties.  Except as expressly
set forth in this Agreement and in Conveyance Documents, the Parties hereto make
no, and disclaim any, representation or warranty whatsoever, whether express or
implied. Each Party hereto disclaims all liability and responsibility for any
other representation, warranty, statement, or communication (orally or in
writing) to the other Party (including, but not limited to, any information
contained in any opinion, information, or advice that may have been provided to
any such Party by any officer, stockholder, director, partner, member, manager,
employee, agent, consultant, representative, or contractor of such disclaiming
Party or its Affiliates or any engineer or engineering firm, or other agent,
consultant, or representative) wherever and however made. The Parties agree that
the preceding disclaimers of warranty are “conspicuous” disclaimers for purposes
of any applicable law, rule, or order.
 
8.14         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation and in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.
 
8.15         No Third Party Beneficiaries.  Except as provided for in Article 4
hereof with respect to the rights of an Indemnified Party, this Agreement shall
not confer any rights or remedies upon any person other than the Parties and
their respective successors and permitted assigns, and other persons given
rights of indemnification hereunder.
 

CONTRIBUTION AGREEMENT (Page 25 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
8.16         Construction.  The Parties have participated jointly in the
negotiating and drafting of this Agreement. In the event ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law should be deemed also to refer to all rules and
regulations promulgated thereunder, unless the contexts requires otherwise. The
word “including” shall mean including, without limitation. If the date specified
in this Agreement for giving any notice or taking any action is not a business
day (or if the period during which any notices required to be given or any
action taken expires on a date which is not a business day) then the date for
giving such notice or taking such action (and the expiration date for such
period during which notice is required to be given or action taken) shall be the
next day which is a business day.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
 
 
 

CONTRIBUTION AGREEMENT (Page 26 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, but effective for all purposes as of the Effective
Date.
 
 

  BPI:
 
BLACKSANDS PETROLEUM, INC.
 
 
By: /s/ David Demarco                      
 
Name: David Demarco
 
Title: President/CEO
 
Date: 7/20/2012


 
ACKNOWLEDGMENT
 

STATE OF TEXAS §   § COUNTY OF __________________ §


 
This instrument was acknowledged before me this _____ day of _______ 2012, by
_____________________________, ___________________________ of
BlacksandsPetroleum, Inc., a Nevada corporation, on behalf of said company.




 

        My Commission Expires:   Notary Public, State of Texas                  
    (Printed or Typed Name of Notary)  

 

CONTRIBUTION AGREEMENT (Page 27 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
                                                           

 
APCLARK:
 
APCLARK, LLC

 
By: /s/ David Demarco                      
 
Name: David Demarco
 
Title: President/CEO
 
Date: 7/20/2012

 
 
ACKNOWLEDGMENT
 

STATE OF TEXAS §   § COUNTY OF __________________ §


 
This instrument was acknowledged before me this _____ day of _______ 2012, by
__________________________, ________________________ of ApClark, LLC, a Delaware
limited liability company, on behalf of said company.


 

        My Commission Expires:   Notary Public, State of Texas                  
    (Printed or Typed Name of Notary)  

 

CONTRIBUTION AGREEMENT (Page 28 of 29) BLACKSANDS AP-CLARK

 
 
 

--------------------------------------------------------------------------------

 
 

 
KP-RAHR:
 
KP-RAHR VENTURE III, LLC
 
 
By: /s/ Michael Keener                  
 
Name: Michael Keener
 
Title: Manager
 
Date: 7/20/2012

 
 
ACKNOWLEDGMENT
 

STATE OF TEXAS §   § COUNTY OF __________________ §




This instrument was acknowledged before me this _____ day of _______ 2012, by
Michael Keener, President of KP-Rahr Venture III, LLC, a Texas limited liability
company, on behalf of said company.
 
 

        My Commission Expires:   Notary Public, State of Texas                  
    (Printed or Typed Name of Notary)  

 

CONTRIBUTION AGREEMENT (Page 29 of 29) BLACKSANDS AP-CLARK

 

--------------------------------------------------------------------------------